DETAILED ACTION
Response to Amendments
The Amendment filed 2/18/2021 has been entered. Claims 1, 4-16 and 20-26 are allowed.  Claims 2-3 and 17-19 have been canceled. Claims 22-26 are new. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection, 112(b) rejection, double patenting rejection and prior art rejection previously set forth in the Non-Final Office Action mailed 11/20/2020. 
Reasons for Allowance
Claims 1, 4-16 and 20-26 are allowed.
The subject matter of independent claim in the amendment submitted on 2/18/2021 could either not be found or was not suggested in the prior art of record. With respect to claim 1 and 20, the prior art of record does not disclose or render obvious at the effective filing date of the invention: “a base plate comprising an aperture and positioned in the interior region to define a pellet chamber and an ingredient chamber; an engagement member positioned between the pellet and the cap and extending through the aperture between the pellet chamber and the ingredient chamber” as recited in claims 1 and 20; in combination with the other elements recited in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.